Title: To Thomas Jefferson from Samuel Smith, 22 April 1808
From: Smith, Samuel,Buchanan, James A.
To: Jefferson, Thomas


                  
                     Sir
                     
                     Baltimore April 22. 1808
                  
                  At the request of General Smith, we have purchased, & have the honor herewith to enclose, Wm. Patterson & Sons draft on Severyn & Hauebroeck Amsterdam for two thousand five hundred Guilders, equal, at the Exchange of 40 Cents ⅌ Guilder, to One thousand dollars, & which we have paid for, in a Check for that sum, remitted by General Smith.
                  We are with the highest respect Sir Your Obedt Servts.
                  
                     S Smith & Buchanan
                     
                  
               